IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 96-60348
                         Conference Calendar



MOSES CHARLES EVERETT,

                                          Plaintiff-Appellant,


versus

EDWARD M. HARGETT; CHRISTINE HOUSTON,

                                          Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                     USDC No. 4:94-CV-128-B-B
                        - - - - - - - - - -
                          October 24, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Moses Charles Everett, Jr., Mississippi prisoner #76894,

appeals the district court’s dismissal as frivolous of his 42

U.S.C. § 1983 complaint.   Everett contends that the district

court erred in denying him additional credit against his sentence

for sexual battery.   Everett’s claim is precluded by the United

States Supreme Court’s decision in Heck v. Humphrey, 114 S. Ct.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-60348
                               - 2 -

2364, 2372-74 (1994), because the relief he seeks would imply the

invalidity of his state-court sentence.   A review of the record

indicates that Everett’s contentions are without merit.

Everett’s appeal is frivolous and is dismissed.   5th Cir.

R. 42.2.

     We caution Everett that any additional frivolous appeals

filed by him or on his behalf will invite the imposition of

sanctions.   To avoid sanctions, Everett is further cautioned to

review all pending appeals to ensure that they do not raise

arguments that are frivolous.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.